Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The office acknowledges Applicants response (5/25/2022) to the requirement restriction dated 3/10/2022. Applicants have elected compound, C0105M as species without traverse. The restriction requirement is made final. Claims 1-68 has been cancelled. Claims 69 and 76 have been amended. Claims 90-95 have been amended. Claims 69-95 are pending. Claims 69, 70, 80, 82, 83, 85-89 read on the elected species. Claims 71-79, 81, 84, 90-95 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 69, 70, 80, 82, 83, 85-89 and are herein acted on the merits.
Application Priority
This application filed 08/28/2020 is a continuation of 16030494, filed 07/09/2018, U.S. 10760052, 16030494 is a division of 13940016, filed 07/11/2013, U.S.10017736, 13940016 claims Priority from Provisional Application 61789180, filed 03/15/2013, 13940016 Claims Priority from Provisional Application 61671235, filed 07/13/2012.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 5/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner. The reference(S) not considered has been lined through. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 69, 70, 80, 82, 83, 85-89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns et al. (US 20110105487) in view of Olefsky et al. (Annual. Rev. Physiol. 2010, 72:219-46) and Cheng et al. (Pharmacology and Therapeutics, 2013, 139, 334-340). 
Burns teachings are to compounds that utilize a small molecule to bind to filamin A, to reduce inflammation [0002]; the present invention identifies a compound that binds to filamin A (FLNA; the high-affinity binding site of naloxone [NLX] and naltrexone [NTX]), to reduce cell motility and inflammation as well as to prevent the Gi/o-to-Gs coupling switch of MOR and is similar to or more active than DAMGO in activating MOR [0021]. Burns explicitly teaches the compound, C0105M, the elected compound, 
(page 18, col. 2, compound 1, page 78, also claim 21). See p 78 of Burns for FLNA binding compound MOR agonist activity of C0105M,

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

FLNA binding peptide assay data for C0105M is provided in page 78. The reference teaches a pharmaceutical composition comprising the compound or its pharmaceutically acceptable salt dissolved or dispersed in a physiologically tolerable carrier; the compound is present in an effective analgesic amount; the composition is preferably in solid form as in a tablet of capsule [0049]. Burns teaches a method of reducing one or both of pain and inflammation in a host mammal in need thereof comprising administering to that host mammal a pharmaceutical composition containing an analgesic effective amount of the compound, the composition can be administered a plurality of times over a period of days, as well as administered a plurality of times in one day, the administration can be perorally or parenterally ([0050], claims 45-50).
Liquid pharmaceutical compositions include, for example, solutions suitable for 
parenteral administration [0156].
 	The reference do not teach the compound C0105M in inhibiting insulin resistance as currently claimed. 
	Olefsky teach inflammation is associated with insulin resistance. The reference teaches that inflammation is a component of obesity associated insulin resistance, pharmacological or genetic inhibition of pathways that underlie inflammatory responses has been found to protect experimental animals and human subjects from diet-induced insulin resistance (See Introduction, lines 1-7, also fig.1, fig. 2). Agents with anti-inflammatory actions can have beneficial effects to improving insulin sensitivity, targeted “C0105M” strategies focused on the inflammation/insulin resistance and new drug discovery efforts in this area could hold great promise (See Future Prospects, p 238). 
	Cheng et al. teaches opioid µ receptors as a new target for insulin resistance. The reference teaches the use of opioid receptor agonist (loperamide) in reversing impaired insulin responsiveness in insulin-resistant animals (p 337, 5.3, col. 1, lines 1-4, col. 2, line 2, see abstract).  From a clinical perspective, the MOR (mu-opioid receptor) agonists could be beneficial to the clinical management of insulin resistance and/or over weight on humans with defects in insulin-glucose metabolism (8. Summary, last 4 lines). 
From the prior art teachings, a person of ordinary skill in the art would have found it obvious to administer an effective amount of C0105M in inhibiting insulin resistance because (i) Olefsky explicitly teach  that inflammation is associated with insulin resistance and anti-inflammatory agents can be tried to inhibit the inflammation associated with insulin resistance (ii) Cheng teaches the use of µ-opioid receptor agonist in in reversing impaired insulin responsiveness in insulin-resistant animals (iii) Burns teach that C0105M (the elected compound), an MOR agonist and is useful in treating inflammation in human subjects. Thus a person of ordinary skill in the art would have been motivated to administer an effective amount of the mu-opioid receptor agonist, C0105M in reversing the insulin resistance in subjects and also inhibiting the inflammation associated with insulin resistance. Administration of C0105M to subjects with insulin resistance is administering to the insulin receptors containing cells in need thereof. Thus claims 69, 80, 82, 83 are addressed. As to claims 70, 85-89, the liquid dosage form (e.g. dissolved for parenteral administration), the dosage regimen (plurality of times, multiple times a day), as claimed is being taught by Burns. Hence one of ordinary skill in the art would have found it obvious to administer the dosage form(s) and in the dosage regimen as claimed in expectation of reasonable amount of success.
Note: The prior art related to the claimed invention is Burns et al. (WO 2010/051497, May 2010). The reference teaches select compounds as in the current claims as mu-opioid receptor agonist, its utility to binding filamin A and in reducing inflammation. 


				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627